Citation Nr: 1122068	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection a respiratory disorder, to include asthma.

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected chronic right hip pain associated with right total knee arthroplasty.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1969 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at his local RO, in January 2006, and a transcript of this hearing has been associated with the claims folder.

This matter was previously before the Board in September 2009 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the probative evidence of record establishes that a currently diagnosed asthma had its onset in-service.  

2.  The Veteran's right hip disorder is manifested by limitation of external rotation to more than 15 degrees but not limitation of abduction motion to 10 degrees or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for chronic right hip pain associated with right total knee arthroplasty are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.1-4.16, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5253 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in December 2003, May 2005, March 2006, October 2006, December 2008 and September 2009, the VA satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Further, the Veteran has declined a Board hearing related to his present claims and the AMC/RO has substantially, if not fully, complied with the September 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the duties to notify and assist have been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the RO Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO posed questions and responded to Veteran's questions concerning the elements necessary to substantiate the claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

Service Connection

The Veteran presently seeks to establish service connection for asthma.  As he clearly indicated at his January 2006 DRO hearing, he experienced the onset of asthma symptoms in-service, was treated and diagnosed with asthma in-service, and continued to experience relevant symptomatology since separation.  This forms the basis of the Veteran's service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Initially, the Board notes that the competent evidence confirms the Veteran's diagnosis with mild bronchial asthma (a lung disorder).  See VA Examination Rpt., Nov. 9, 2009.  Therefore, the determinative issue is whether any such diagnosis is related to the Veteran's military service, and the Board's analysis to follow will center on this matter.  

As a foundational matter, the Board finds that the Veteran was without any asthma condition or similar respiratory defect at the time of his December 1968 enlistment examination, as no clinical findings/abnormalities with respect to his nose, sinuses or lungs/chest were noted.  At the time of enlistment, he reported pre-service history of asthma, but appropriate examination performed at this time revealed no clinical abnormality/diagnosis.  The Court has made clear that the Veteran's statements and the mere notation of this account, at the time of enlistment by a military examiner, are not sufficient evidence to rebut the presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Crowe v. Brown, 7 Vet. App. 238 (1994).  As such, the Board finds that no asthma condition was noted at the time of the Veteran's enlistment and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111 (West 2002); therefore, the analysis to follow will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

A March 1969 service treatment record documents the Veteran's in-service treatment for asthma and a service medical professional prescribing a medical inhaler to manage the condition.  However, the Veteran's January 1970 separation examination notes not abnormalities associated with the his lung and chest, but on his January 1970 separation Report of Medical History, the Veteran reported experiencing the onset of asthma 10 months prior.  

Multiple post-service treatment records document the Veteran's treatment for respiratory related symptoms.  An April 2004 VA treatment record reflects the Veteran's treatment related to his continued coughing and wheezing, as well as his history of using over-the-counter inhalers to manage his symptoms.  Relying on his account of symptoms, relevant treatment records and current findings, the VA physician indicated the Veteran may have had a history of asthma; however, no opinion was provided that any such condition was caused by and/or related to his active service.

The Veteran was provided a November 2009 VA examination in connection with his present service connection claim.  During the examination interview, the Veteran reported experiencing the onset of asthma related symptoms in-service and that such symptoms continually persisted, with increasing severity, since his separation from service.  Ultimately, the examiner confirmed the Veteran's diagnosis with mild bronchial asthma; however, relying largely on the Veteran's account on his December 1968 enlistment Report of Medical History opines that the condition pre-existed the Veteran's enlistment and that his military service did not aggravate the condition beyond its natural progression.  

Further, the claims folder reflects, what the Board finds to be, the Veteran's competent and credible account of experiencing the in-service onset of asthma symptomatology (i.e. shortness of breath) and of having such symptoms continually since separation, as reflected in his sworn testimony before a local DRO.  Significantly, the Veteran's service treatment records, to include a March 1969 treatment record, confirm his in-service treatment and diagnosis for asthma.  The Board acknowledges the absence of a supportive nexus opinion; however, the Veteran is competent to provide an account of in- and post-service asthma symptomatology, as these matters are within lay observation (i.e. on-set, continuity, and shortness of breath).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  What is more, his account of symptomatology has been generally consistent since separation.  More pointedly, in-service and multiple post-service treatment records confirm the Veteran's diagnosis with asthma, to include a November 2009 VA examination.  In light of these factors, the Board finds that the Veteran's account asthma symptomatology since separation to be competent and credible.  See Buchanan, 451 F.3d at  1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).

Initially, the Board finds the November 2009 VA examination provided in connection with the present matter is inadequate for rating purposes.  Significantly, the examiner's opinions rely largely, if not entirely, on the conclusion that the Veteran had pre-existing asthma but, as detailed above, there is insufficient evidence of record to support this premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, having found the November 2009 VA examination inadequate, the Board finds the opinions of little, if any, probative value.  Id.

Although there is no medical nexus opinion associated with the claims folder, this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may service as a basis to establish the service connection claims.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's noted in-service diagnosis and treatment for asthma, as well as his account of asthma symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Thus, the Board finds that the competent evidence, both medical and lay, of record sufficiently establishes that the Veteran's currently diagnosed asthma had its onset in-service and related symptoms persisted since his separation from service.  See Davidson, supra.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for asthma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(c).

Higher Initial Disability Rating

By way of background, a November 2004 rating decision granted the Veteran service connection for a right hip disorder, assigning a 10 percent disability evaluation, effective November 21, 2003.  The Veteran expressed disagreement with this initial disability evaluation and perfected the present matter on appeal.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to November 17, 2003.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that, in the aforementioned November 2004 rating action, the RO assigned an initial 10 percent disability evaluation for a right knee disorder, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Although there is no medical evidence of any current right hip arthritis diagnosis, there is competent evidence of pain and limitation of motion associated with this joint.  Therefore, to sufficiently compensate the Veteran for the function impairment caused by his service connected right hip condition and to ensure a result that is no less favorable, the Board will presently accept the RO determination that Diagnostic Code 5010 was most analogous to the service connected condition.  See 38 C.F.R. §§ 4.10, 4.20, 4.27, 4.40, 4.45.  

Diagnostic Code 5010 requires that VA rate the Veteran's right hip disorder on the basis of limitation of motion.  The normal range of motion for the hip is from 0 degrees extension to 125 degrees flexion and from 0 to 45 degrees abduction.  38 C.F.R. § 4.71a, Plate II.  

Limitation of thigh extension, under Diagnostic Code 5251, provides a 10 percent rating when extension is limited to 5 degrees.

Diagnostic Code 5252 provides that a noncompensable rating is warranted where hip flexion is limited to 60 degrees.  A 10 percent rating is warranted for hip flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees and a 30 percent evaluation when flexion is limited to 15 degrees.  The maximum rating of 40 percent is reserved for when flexion is limited to 10 degrees.  

Under Diagnostic Code 5253, a 10 percent rating is awarded for each limitation of rotation of the thigh such that the individual cannot toe-out more than 15 degrees with the affected leg or for limitation of abduction of the thigh such that the individual cannot cross his legs.  Limitation of abduction such that motion is lost beyond 10 degrees results in assignment of the maximum 20 percent rating.

The Veteran was provided a November 2004 VA orthopedic examination.  At this time, the Veteran reported experiencing right hip pressure and pain, as well as numbness and radiating pain when laying on his hip.  The Veteran reported increased pain associated with prolonged standing, walking and running with flare-ups lasting approximately 4-to-6 hours at least four times a month.  On physical examination, the examiner noted no swelling, warmth or edema, but there was mild guarding.  Range of motion examination revealed (i) flexion to 115 degrees, (ii) extension to 20 degrees, (iii) adduction to 20 degrees; (iv) abduction to 30 degrees; (v) external rotation to 40 degrees; and (vi) internal rotation to 30 degrees, with the examiner classifying limitation of motion due to pain as moderate in nature.  Although the examiner reported that repetitive testing resulted in no addition loss of range of motion, increased muscle fatigue, weakness, guarding and "facial grimacing" were present.  Further, the examiner reported that the Veteran's right hip symptomatology resulted in slower ambulation at times, but did not require any brace or other assistive device nor did such symptoms prevent him from his daily activities.  In spite of x-rays revealing normal right hip findings, the examiner diagnosed traumatic arthritis of the right hip. 

In connection with an unrelated claim, the Veteran was provided a November 2006 VA general examination.  During this examination interview, the Veteran reported experiencing right hip pain, stiffness, swelling, heat, redness and pain, but no episodes of giving way or locking.  The Veteran also indicated that he experienced flare-ups of varying frequency and duration, with prolonged standing frequently precipitating such episodes.  Right hip range of motion examination revealed (i) flexion to 40 degrees; (ii) adduction to 20 degrees; (iii) abduction to 20 degrees; and (iv) internal and external rotation to 50 degrees, with pain noted on each range of motion test.  While noting range of motion findings starting at full extension, the Veteran's knee pain impaired the examiner's ability to further assess the presence of any limitation of right hip extension.  At this time, repetitive testing was not possible, due to the Veteran's pain symptoms and x-ray results revealed no abnormalities of the joint.  Additionally, the examiner reported that the Veteran utilized a cane to walk and walked with a slight limp; however, he had no surgery, dislocation or inflammatory arthritis associated with his right hip.  

Given the state of the evidence of record and the Veteran's recent right knee surgery, the Veteran's claim was remanded to provide him another examination, which was conducted in November 2009.  This examination report reflects documentation of episodes of giving way, pain, decreased speed of joint motion and tenderness associated with the Veteran's right hip; however, there was no report or evidence of any deformity, instability, stuffiness, weakness, incoordination, locking or effusions.  Range of motion examination revealed, (i) flexion to 75 degrees; (ii) extension to zero degrees; (iii) adduction to 10 degrees; (iv) abduction to 16 degrees; (v) internal rotation to 18 degrees and (vi) external rotation to 7 degrees, with pain noted on each test; however, there was no additional loss of range of motion on repetitive testing.  The VA examiner further noted that the Veteran's right hip symptomatology resulted in significant impairment of his occupational functioning.  

In addition to the evidence detailed above, many other relevant pieces of evidence, both medical and lay, have been associated with the claims folder.  Although the Board has not detailed each of these pieces of evidence, the evidence of record is generally consistent with the findings highlighted above and unquestionably has been reviewed and considered, in evaluating the Veteran's present claim.   

After a careful review of the evidence above, the Board finds that the criteria for a disability evaluation in excess of 10percent for the Veteran's right hip disability are not met.  

The Board finds that at no time during the period under review has the Veteran demonstrated sufficient limitation of abduction, adduction or external rotation to warrant the assignment of a rating in excess of 10 percent.  The Veteran has provided a consistent, competent and credible account of painful right hip motion; however, the November 2009 VA examination report documents adduction limited to 10 degrees, abduction limited to 16 degrees, and external rotation limited to 7 degrees, respectively the most severe results of record.  These findings indicate the Veteran has right hip external rotation to 15 degrees or less.  Stated differently, although the Veteran has limited right hip abduction, adduction and external rotation (albeit with pain), the medical evidence of record does not indicate, and he does not report, (I) an inability to cross his legs due to limitation of right hip adduction or (II) limitation of abduction motion to 10 degrees of more.  Ultimately, the criteria for a disability 20 percent disability evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 5253, are not met.  Therefore, the Board finds that at no time during the period under review has the Veteran's right hip disorder warranted a rating in excess of 10 percent and, to this extent, his appeal is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5253.  

The Board finds that at no time has the Veteran demonstrated sufficient limitation of right hip flexion and/or extension, as to warrant the assignment of separate rating(s).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5151, 5252.  The Board has considered the Veteran's competent and credible account of painful motion; however, even considering his complaints of pain and the DeLuca factors, the Board that the evidence of record does not reflect the Veteran having (i) extension limited to 5 degrees and/or (ii) flexion limited to 45 degrees, even during flare-ups.  Therefore, the Board finds that a rating(s) based on limitation of flexion and/or extension is not warranted.

Additionally, while the evidence of record does indicate the Veteran has painful and noncompensable limitation of right hip motion, under Diagnostic Codes 5251 and 5252, there is no basis for the assignment of 10 percent disability evaluations under Diagnostic Code 5010.  As detailed above, the Veteran meets the criteria for a schedular disability evaluation based on limitation of right hip rotation and Diagnostic Code 5010 specifically limits the assignment of a 10 percent disability evaluation when a rating for the specific joint cannot be assigned on a schedular basis.  Therefore, there is no basis to assign separate disability evaluation(s) based on painful and noncompensable limitation of right hip extension and/or flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252.  Therefore, to this extent the Veteran's appeals are denied.  

The Board has considered all applicable provisions of law and regulation, made potentially applicable through the assertions and issues raised in the record, and finds that there is insufficient evidence of record to warrant the assignment of a separate, and/or more favorable, rating under any other Diagnostic Code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not reflect any diagnosed right hip (I) ankylosis; (II) flail joint; or (III) femur impairment.  Accordingly, 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255 are inapplicable and not properly for application at the present time.  

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible evidence demonstrates that a 10 percent rating for a right hip disability represent the greatest degree of disability for the Veteran's service connected disability for any point during this appeal.  The benefit of the doubt has been given to the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, staged rating is not warranted.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right hip disability.  There is evidence that the Veteran's right hip disability is productive of pain and functional impairment, which are contemplated by the rating assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for asthma is granted.  

An initial disability rating greater than 10 percent for service-connected chronic right hip pain associated with right total knee arthroplasty is denied.  


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


